COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER ON MOTION

Cause number:               01-12-00996-CR
Style:                      Craig Anthony Crooks
                            v The State of Texas
Date motion filed*:         May 21, 2013
Type of motion:             Motion for extension of time to file appellant’s brief
Party filing motion:        Appellant
Document to be filed:       Appellant’s brief

Is appeal accelerated? No

If motion to extend time:
        Original due date:                      March 7, 2013
        Number of previous extensions:              1            Current Due date: May 1, 2013
        Date Requested:                         June 21, 2013

Ordered that motion is:

              Granted
               If document is to be filed, document due: June 21, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions
                        to extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
         We have also granted appellant’s motion to substitute counsel in a separate order.
         However, we admonish appellant that his substitution of counsel will not justify further
         extensions of time to file his brief, which, based on the appellate record’s completion on
         February 5, 2013, was originally due on March 7, 2013. See TEX. R. APP. P. 38.6(a).

Judge's signature: /s/ Jim Sharp
                 

Panel consists of ____________________________________________

Date: June 5, 2013
November 7, 2008 Revision